                  Case 17-16780-abl        Doc 63      Entered 06/02/20 11:02:54         Page 1 of 1
RICK A. YARNALL
CHAPTER 13 TRUSTEE
701 BRIDGER AVE, STE 820
LAS VEGAS, NEVADA 89101
(702) 853-4500

                                         UNITED STATES BANKRUPTCY COURT

                                                 DISTRICT OF NEVADA

IN RE:                                             )                    CASE #: 17-16780-ABL
                                                   )
DANIEL HONSBERGER                                  )                    Chapter 13
                                                   )
                                                   )                    Application to Deposit Unclaimed Funds
                                                   )
                                                   )


TO:      Clerk, United States Bankruptcy Court

FROM: Rick A. Yarnall, Chapter 13 Bankruptcy Trustee

Pursuant to Rules 3010 and 3011, of the Bankruptcy Rules, the following unclaimed funds are being forwarded to you to
be desposited in the registry of the United States Bankruptcy Court. These funds can be withdrawn as provided in
Chapter 129, Title 28 2042.

Claim#           Claimant & Address                                         CAS 106000                  CAS613300

                 Daniel Honsberger                                                                          $1,055.00
                 5233 SAND DOLLAR AVE
                 LAS VEGAS, NV 89141

                                        Totals                                                              $1,055.00




Date: 6/2/2020                          /s/ Rick A Yarnall___________________
                                        Rick A. Yarnall,
                                        Chapter 13 Bankruptcy Trustee


NOTE: Claims that are $25.00 or less go into CAS 106000. Claims that are more than $25.00 go into CAS 613300. The
amount that are to be deposited into the registry can be written on one check.

Reason: Unable to locate Debtor.
